704 S.E.2d 791 (2011)
In the Matter of Pat Eugene BELCHER II.
No. S10Y2081.
Supreme Court of Georgia.
January 10, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
*792 PER CURIAM.
This disciplinary matter is before the Court on a Notice of Discipline filed by the Office of General Counsel of the State Bar of Georgia, at the direction of the Investigative Panel of the State Disciplinary Board. The State Bar seeks the disbarment of Pat Eugene Belcher II (State Bar No. 047230) and alleges that he has violated Rules 1.15(I), 1.15(II), 8.4(a)(4), and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rules 1.15(I), 1.15(II), and 8.4(a)(4) is disbarment, while the maximum sanction for a violation of Rule 9.3 is a public reprimand.
The State Bar has also filed a motion for default. The State Bar attempted to serve the Notice of Discipline on Belcher at the address on file with the Bar, but the sheriff filed a return of service non est inventus. The State Bar then served Belcher personally at his residence address. Belcher failed to file a Notice of Rejection. Therefore, the Court hereby grants the State's motion and finds Belcher in default. Accordingly, Belcher has waived his rights to an evidentiary hearing and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The facts, as deemed admitted by virtue of Belcher's default, show that Belcher, who was admitted to the Bar in 1985, was retained by a client on a contingency fee basis to represent her in an automobile accident case. On January 27, 2007, Allstate Insurance Company settled the case on behalf of its insured by sending a settlement check in the amount of $12,500 to Belcher, payable jointly to Belcher and his client. Belcher did not tell his client about the settlement check, but negotiated the check and kept it for his own personal use. Belcher later admitted to his client that he had kept the money. After the client filed a grievance, the Investigative Panel issued a Notice of Investigation. Belcher acknowledged service of the notice, but failed to file a response as required by Bar Rule 4-204.3(a), and consequently, on August 6, 2009, this Court suspended him under Rule 4-204.3(d). Belcher previously received formal letters of admonition in 2005 and 2006.
Having considered the matter, we conclude that disbarment is the appropriate sanction. Accordingly, it is hereby ordered that the name of Pat Eugene Belcher II be removed from the rolls of persons authorized to practice law in the State of Georgia. Belcher is reminded of his duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.